EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 


Authorization for this examiner’s amendment was given in an interview with Landin Boring on 6/30/2022.

The application has been amended as follows: 
Claim 1 has been replaced with the following:
1.	(currently amended) A method of treating a human subject suffering from a neoplastic disease, the method comprising administering to said subject a polypeptide comprising a sequence of formula 1: 

    PNG
    media_image1.png
    288
    537
    media_image1.png
    Greyscale


wherein:
AA18 is selected from the group consisting of L, R, G, M, F, E, W, K, Q, S, V, I, Y, H, D and T;
AA22 is selected from the group consisting of Q, E, G, A, L, M, W, K, S, V, I, Y, H, R, N, D, T and F; and
AA126 is selected from the group consisting of H, M, K, C, D, E, G, I, R and S,
wherein AA18 is not L when AA22 is Q,
and wherein:
AA1 is A or deleted;
AA2 is P  or deleted;
AA3 is T, C, A, G, Q, E, N, D, R, K, P or deleted;
AA4 is S or deleted;
AA5 is S  or deleted;
AA6 is S  or deleted;
AA7 is T  or deleted;
AA8 is K or deleted;
AA9 is K or deleted;
AA35 is K  or E;
AA38 is R, W or G;
AA39 is M, L or V;
AA55 is H  or Y;
AA69 is V or A;
AA74 is Q, P, N, H or S;
AA80 is L, F or V;
AA81 is R, I, D or T;
AA85 is L or V;
AA86 is I  or V;
AA89 is I or V;
AA91 is V, R or K;
AA92 is I or F;
AA97 is K or Q;
AA104 is M  or A;
AA109 is D or C;
AA113 is T  or N;
AA125 is C, A or S;
AA130 is S, T, G or R; and
wherein (a) said polypeptide does not comprise the group of amino acid substitutions 80F, 81D,85V, 86V and 92F; (b) the polypeptide exhibits diminished binding to CD132 relative to wild-type hIl-2 of SEQ ID NO:1 and (c) (i) the ratio of pSTAT5 induction in CD25pos T cells relative to pSTAT5 induction in CD25neg T cells upon contacting the CD25 pos and CD25 neg T cells with the polypeptide, is greater than (ii) the ratio of pSTAT5 induction in CD25 pos T cells relative to pSTAT5 induction in CD25 neg T cells upon contacting with the CD25 pos and CD25 neg T cells with wild-type hIL2 of SEQ ID NO:1.

Claim 28 has been replaced with the following:

28.	(currently amended) A method of treating a human subject suffering from a neoplastic disease, the method comprising administering to said subject a polypeptide comprising a sequence of formula 1:



    PNG
    media_image1.png
    288
    537
    media_image1.png
    Greyscale
 


AA18 is selected from the group consisting of L, R, G, M, F, E, W, K, Q, S, V, I, Y, H, D and T;
AA22 is selected from the group consisting of Q
AA126 is selected from the group consisting of H, M, K, C, D, E, G, I, R and S,
wherein AA18 is not L when AA22 is Q,
and wherein:
AA1 is A  or deleted;
AA2 is P  or deleted;
AA3 is T, C, A, G, Q, E, N, D, R, K, P or deleted;
AA4 is S  or deleted;
AA5 is S or deleted;
AA6 is S or deleted;
AA7 is T or deleted;
AA8 is K or deleted;
AA9 is K or deleted;
AA35 is K;
AA38 is R, W or G;
AA39 is M, L or V;
AA55 is H or Y;
AA69 is V or A;
AA74 is Q, N, H or S;
AA80 is L, F or V;
AA81 is R, I, D or T;
AA85 is L  or V;
AA86 is I or V;
AA89 is I or V;
AA91 is V, R or K;
AA92 is I  or F;
AA97 is K or Q;
AA104 is M or A;
AA109 is D or C;
AA113 is T or N;
AA125 is C, A or S;
AA130 is S, T or R; and
wherein (a) said polypeptide does not comprise the group of amino acid substitutions 80F, 81D,85V, 86V and 92F; (b) the polypeptide exhibits diminished binding to CD132 relative to wild-type hIl-2 of SEQ ID NO:1 and (c) (i) the ratio of pSTAT5 induction in CD25pos T cells relative to pSTAT5 induction in CD25neg T cells upon contacting the CD25 pos and CD25 neg T cells with the polypeptide, is greater than (ii) the ratio of pSTAT5 induction in CD25 pos T cells relative to pSTAT5 induction in CD25 neg T cells upon contacting with the CD25 pos and CD25 neg T cells with wild-type IL2 of SEQ ID NO:1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643